Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 151, 156, 165-166, 169-178, 180-182 and 185-204 are all the claims for this application.
2.	Claims 151, 156, 165-166, 169-178, 180-182 and 185-204 are all the claims under examination.

Information Disclosure Statement
3.	The IDS of 1/18/2022 has been considered and entered. The initialed and dated 1449 form is attached.


REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
a) The IDS filed on 1/18/2022 does not contain reference(s) found to be materially relevant to the patentability of the claimed invention as determined in the Corrected Notice of Allowability of 1/21/2022 nor the Notice of Allowability of 12/6/2021. 
b) The H1/L1 and H2/L2 substitutions in combination as instantly claimed for elements (a)-(v) of Claim 151 are found to be free from the art and represented by the cluster designs depicted in Table 26 of the specification to verify written description support and enablement for the designs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Claims 151, 156, 165-166, 169-178, 180-182 and 185-204 are allowed.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643